REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 4/23/2022.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2022 has been entered.

Election/Restrictions
Claims 1, 24 and 26 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 4/2/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 4/2/2021 is withdrawn.  Claims 3, 8, 12-13, 17 and 20-27 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4 and 6-27 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 24 and 26, the closest prior art is US 20140211166 of Scherlen et al.

Regarding Claims 1, 24 and 26, Scherlen teaches a method for determining a filter for an ophthalmic lens configured to be placed in front of the eye of a wearer, said filter being configured to improve or to maintain one or more of visual comfort and visual performance of said wearer, the method comprising: measuring a quantity representative of a sensitivity of the eye or both eyes of the wearer to a plurality of characteristic light fluxes each having a light intensity, a spectrum and a spatial distribution that are configured and varied to correspond to respective various luminous environments associated with various activities; and asking the wearer about the various activities to which the wearer may be subjected, the wearer selecting one activity from the various activities, each of the various activities corresponding to a different luminous environment among the various luminous environments, the one activity corresponding to a first luminous environment; determining at least one optical characteristic of said filter depending on the measured representative quantity and the first luminous environment of the one activity selected from the various activities asked about to the wearer.

But Scherlen teaches does not teach that wherein characterizing said respective characteristic light flux by measuring at least one quantity selected from: a spatial/ angular distribution and a spectrum of the respective characteristic light flux, the measuring said representative quantity being carried out on the wearer subjected to said respective characteristic light flux.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a method for determining a filter for an ophthalmic lens further comprising:
wherein characterizing said respective characteristic light flux by measuring at least one quantity selected from: a spatial/ angular distribution and a spectrum of the respective characteristic light flux, the measuring said representative quantity being carried out on the wearer subjected to said respective characteristic light flux,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-4, 6-23 are also allowed due to their dependence on claim 1.
Claim 25 is also allowed due to their dependence on claim 24.
Claim 27 is also allowed due to their dependence on claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872